Citation Nr: 1633754	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for patellofemoral dysfunction of the right knee.

2. Entitlement to service connection for type 2 diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy.

4. Entitlement to service connection for bilateral diabetic retinopathy with macular ischemia and ocular hypertension.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for left wrist carpal tunnel syndrome.

8. Entitlement to service connection for right wrist carpal tunnel syndrome.

9. Entitlement to service connection for sleep apnea.

10. Entitlement to a special monthly pension.

11. Entitlement to service connection for right elbow condition.

12. Entitlement to service connection for left hand condition.

13. Entitlement to service connection for right hand condition.

14. Entitlement to service connection for left hip condition.

15. Entitlement to service connection for right hip condition.

16. Entitlement to service connection for left elbow condition.

17. Entitlement to service connection for dyslipidemia.

18. Entitlement to service connection for glaucoma.

19. Entitlement to service connection for erectile dysfunction.

20. Entitlement to service connection for transient ischemic attacks.

21. Entitlement to service connection for posttraumatic stress disorder (PTSD).

22. Entitlement to service connection for depression.

23. Entitlement to service connection for pes planus.

24. Entitlement to service connection for arthritis.

25. Entitlement to service connection for cervical radiculopathy.

26. Entitlement to service connection for weakness and cramps.

27. Entitlement to service connection for coronary artery disease.

28. Entitlement to service connection for right ear hearing loss.

29. Entitlement to service connection for shin splints.

30. Entitlement to service connection for seizure disorder.

31. Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability, and if so, whether service connection is warranted.

32. Whether new and material evidence has been submitted to reopen the claim for service connection for shortness of breath, and if so, whether service connection is warranted.

33. Whether new and material evidence has been submitted to reopen the claim for service connection for a left ankle disability, and if so, whether service connection is warranted.

34. Whether new and material evidence has been submitted to reopen the claim for service connection for a right ankle disability, and if so, whether service connection is warranted.

35. Whether new and material evidence has been submitted to reopen the claim for service connection for an irregular heartbeat, and if so, whether service connection is warranted.

36. Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disability, and if so, whether service connection is warranted.

37. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ashley G. Andrews, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1994 to November 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in May 2016; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to special monthly pension; TDIU; an increased rating for patellofemoral dysfunction of the right knee; service connection for right and left carpal tunnel syndrome, right elbow disability, dyslipidemia, glaucoma, erectile dysfunction, transient ischemic attacks, PTSD, depression, pes planus, arthritis, cervical radiculopathy, weakness and cramps, coronary artery disease, right ear hearing loss, right and left hand disability, right and left hip disability, left elbow disability, shin splints, and seizure disorder; and reopening service connection for a back disability, shortness of breath, right and left ankle disabilities, irregular heartbeat, and left knee disability being remanded are addressed in the REMAND portion of the decision below and are  REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's diabetes did not onset in service or to a compensable degree within one year of his separation from service, nor was it caused by his service.

2. The Veteran's peripheral neuropathy is secondary to his non service connected diabetes.

3. The Veteran's retinopathy with macular ischemia and ocular hypertension is secondary to his non service connected diabetes.

4. The Veteran's sleep apnea did not onset in service and was not caused by his service.

5. The Veteran's hypertension did not onset in service or to a compensable degree within one year of his separation from service, nor was it caused by his service.

6. The Veteran's headaches did not onset in service are not caused by his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

3. The criteria for service connection for retinopathy with macular ischemia and ocular hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

4. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

5. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6. The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including diabetes and cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Diabetes Mellitus

The Veteran contends that he began experiencing symptoms of diabetes in service and thus should be granted service connection for the condition.

At his May 2016 Board hearing he testified that he recalled instances in service where he felt weak and jittery and his stomach would cramp and he would seek medical treatment and be given a sugar cube or a piece of candy and some water and would feel better and be able to go back to work.

At the hearing the Veteran also referenced a February 14, 1995 screening note of acute medical care, which he stated includes the note "diabetic symptoms" at the top of the page.

The Board has reviewed the Veteran's service medical records, including a February 14, 1995 screening note of acute medical care that is among the records obtained by the VA and associated with his claims file.  That document, which reflects that the Veteran sought treatment complaining of cold symptoms and was diagnosed with an upper respiratory infection, does not contain a notation of "diabetic symptoms."  The Board notes that a copy of that record that was later associated with the Veteran's file does contain the notation "diabetic symptoms" at the top of the page.  Thus, it appears that those words were added by someone later rather than at the time the record was created.  Therefore, the Board finds that the record does not support the onset of diabetes in service.

A review of the remainder of the Veteran's service medical records does not show any mention of diabetes or diabetic symptoms.  The Veteran's June 1996 medical evaluation board examination indicates negative sugar on urinalysis.  Also, September 1996 lab work includes a urine profile with negative results for glucose and ketone.

The record indicates, and the Veteran does not dispute, that he was first diagnosed with diabetes mellitus in 2003.

In June 2012 a VA opinion was obtained as to the etiology of the Veteran's diabetes.  The examiner opined that it is less likely than not that the Veteran's diabetes is related to his service.  The examiner stated that there is no evidence of diabetes or glucose intolerance while in service.  The examiner explained that urinalysis performed with each physical examination was negative for sugar and protein.  The examiner noted there were no signs or symptoms of diabetes in treatment records and that no blood sugars were drawn.

In a December 2011 letter the Veteran's treating nurse practitioner, who stated that she reviewed service medical records provided by the Veteran, opined that biochemical and cellular changes heralding type 2 diabetes mellitus were likely present in the Veteran in service but the illness did not manifest clinically until 2003.

The Board acknowledges the opinion of the Veteran's treating nurse practitioner but finds that it, as well as the opinion of the VA examiner, weigh against service connection.  Even if the Veteran had some biochemical and cellular changes that were a precursor to diabetes in service, such changes do not represent diabetes itself.  The Veteran has indicated in his testimony that he had episodes in service where he felt better after consuming sugar.  However, even if the Board found his testimony to be credible, a preponderance of the evidence is against finding that the Veteran actually had diabetes in service.  There is no diagnosis of diabetes in service and both the VA examiner and the Veteran's treating nurse practitioner reviewed the Veteran's service medical records and opined that the Veteran's diabetes manifest clinically after service.  To the extent that the Veteran himself has opined that he had diabetes in service, the Board finds that the Veteran's contention is not competent.  While the Veteran is competent to state what symptoms he feels, diagnosing diabetes is a complex issue diagnosed using medical testing and not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer such a medical diagnosis, which is diagnosed using medical testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board finds that the condition did not onset in service.

The Board further finds that presumptive service connection for a chronic disease under 38 C.F.R. § 3.307 does not apply.  In order to be service-connected under 38 C.F.R. § 3.307, a disease must become manifest to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  In order to be assigned a rating of 10 percent, the Veteran would need to have had diabetes mellitus manageable by restricted diet only.  38 C.F.R. § 4.120, Diagnostic Code 7913.  The evidence reflects that the Veteran was not on a restricted diet due to diabetes within a year of his separation from service as he was not diagnosed with diabetes until 2003, six years after his separation from service.  It was not until 2003 that the Veteran's diabetes manifest clinically.

Finally, the Veteran has not contended and the evidence does not support that the Veteran's diabetes was otherwise caused by his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Peripheral Neuropathy

The Veteran has claimed service connection for peripheral neuropathy as secondary to his diabetes mellitus.

The evidence reflects that the Veteran has been diagnosed with diabetic peripheral neuropathy since 2007 when he reported a gradual onset of burning and tingling in his feet.  He has since been noted to have diabetic neuropathy in his upper extremities as well.

Thus, the evidence reflects that the Veteran does have neuropathy secondary to his diabetes; however, as the Veteran's diabetes is not service connected, secondary service connection for diabetic peripheral neuropathy is not applicable.  The evidence does not support that the Veteran has peripheral neuropathy other than that which is secondary to his diabetes.  Therefore, the claim must be denied.

Diabetic Retinopathy with Macular Ischemia and Ocular Hypertension

The Veteran has claimed service connection for diabetic retinopathy as secondary to his diabetes mellitus.

The evidence reflects that the Veteran has been diagnosed with diabetic retinopathy with macular ischemia and ocular hypertension.  On VA examination in June 2012 the examiner found that the Veteran's vision loss is directly related to his diabetic induced macular edema and macular ischemia from his diabetes.  He also has diabetic retinopathy.

Thus, the evidence reflects that the Veteran does have retinopathy with macular ischemia and ocular hypertension secondary to his diabetes; however, as the Veteran's diabetes is not service connected, secondary service connection for diabetic retinopathy with macular ischemia and ocular hypertension is not applicable.  Therefore, the claim must be denied.


Sleep Apnea

The Veteran contends he is entitled to service connection for sleep apnea.

The Board finds that the evidence does not support that the Veteran's sleep apnea onset in service.

On his June 1996 medical evaluation board report of medical history the Veteran denied frequent trouble sleeping.  His service medical records further show no sleep complaints or diagnosis of sleep apnea.

The Veteran's VA treatment records reflect that the Veteran first complained of sleep problems in March 2003, noting his wife had reported witnessing snoring and apneas.  He was diagnosed with sleep apnea.

In a December 2011 letter the Veteran's treating nurse practitioner stated that she found no evidence that the Veteran's sleep apnea was present prior to 2003.

At his Board hearing the Veteran suggested he snored in service, but there is no lay evidence otherwise suggesting an onset of sleep apnea in service.  The Board notes that even if the Veteran's report of snoring in service is competent and credible, sleep apnea is not diagnosed by mere snoring.

Based on the forgoing, the Board finds a preponderance of the evidence is against finding that the Veteran's sleep apnea onset in service.  

The Board further finds that the evidence does not support that the Veteran's sleep apnea is related to his service.

At his Board hearing the Veteran indicated that the doctor he saw for his sleep apnea told him that fuel, which he was exposed to in service, is a hazardous material.

To the extent that the Veteran is suggesting that his sleep apnea was caused by exposure to fuel in service, the Board finds that there is no competent medical evidence supporting such a contention.  The Veteran, as a lay person, is not competent to diagnose or opine as to the etiology of sleep apnea, which is a complex medical question not capable of lay observation, particularly as it manifests while the person experiencing it is asleep, and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Hypertension

The Veteran contends he is entitled to service connection for hypertension.

He has not argued that his hypertension was caused by service but rather that it onset during service or within one year of his separation from service.

A review of the Veteran's medical records does not show a diagnosis of hypertension in service.  Blood pressure readings in service include November 1995 readings of 158/78 and 120/90; February 1996 readings of 130/98, 104/88, and 139/91; and a March 1996 reading of 126/100, all taken while the Veteran was being treated for a knee injury.  Dental records reflect a March 1996 blood pressure of 116/83 taken at an annual dental examination while a September 1996 record shows a pre-operative reading of 157/79 and a post-operative reading of 133/72.  At his June 1996 medical evaluation board the Veteran had a blood pressure of 133/77.  

Just after his separation from service, on VA examination in December 1996 the Veteran had a blood pressure of 127/74.

At his Board hearing the Veteran testified that first he was given ibuprofen for his symptoms and then started on atenolol when his doctor told him he had hypertension.  He testified he was diagnosed with hypertension in 1997 or 1998.

Medical treatment records from April 1998 indicate a history of hypertension, with one noting that hypertension was recently diagnosed, and another indicating that the Veteran reported he believed he was having side effects from atenolol.

The Veteran was afforded a VA examination of his hypertension in June 2012.  The examiner noted that the Veteran had occasional mild systolic elevations of blood pressure in service consistent with "white coat hypertension."  The examiner noted a March 1996 blood pressure of 116/83 taken at a dental examination.  The examiner indicated that the Veteran reported he was diagnosed with and began treatment for hypertension within a few months of his discharge.  The examiner noted the Veteran reported gaining about 40 pounds after his separation from service.  The examiner opined that the Veteran's hypertension is less likely related to service and more likely related to his weight gain.

In a December 2011 letter the Veteran's treating nurse practitioner opined that it is more likely than not that the Veteran's essential hypertension onset in service.

The Board acknowledges the opinion of the Veteran's treating nurse practitioner but finds it has limited probative weight.  While she indicated she reviewed service medical records provided by the Veteran, it is unknown if those records were complete.  Further, she offered no rationale for her opinion that the Veteran's hypertension onset in service.

In contrast, the VA examiner discussed the Veteran's in-service blood pressure readings before concluding that the Veteran's hypertension did not onset in service.

The Veteran himself has given varying times for his diagnosis of hypertension, but has always reported that it occurred after service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension onset in service.

Service connection would still be warranted on a presumptive basis if the condition manifest to a compensable degree within one year of his separation from service.  The Board has carefully examined the evidence, but cannot find that it supports an onset to a compensable degree within one year of service.

The Veteran separated from service on November 1, 1996, therefore the evidence must support an onset of hypertension to a compensable degree by November 1, 1997.  Specifically, for a 10 percent rating for hypertension under Diagnostic Code 7101, the hypertension must manifest with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

The evidence reflects that the Veteran was diagnosed with hypertension and had been prescribed atenolol , a beta blocker, as of April 15, 1998, seventeen and a half months after the Veteran's separation from service.  The Veteran indicated at his Board hearing that his diagnosis of hypertension and his prescription for atenolol occurred at the same time.  Both the statement that the diagnosis was recent and the fact that the Veteran was complaining of side effects of the medication in April 1998 suggest a recent diagnosis, but not necessarily one at least five and a half months prior.

Unfortunately, there are no records in evidence showing that the Veteran was diagnosed with hypertension and either had a diastolic pressure predominately 100 or more or systolic pressure predominately 160 or more or had been prescribed continuous medication for control at least five and a half months prior to April 1998, before November 1, 1997 and during the first year after his separation from service.

The Veteran himself has indicated uncertainty as to his date of diagnosis.  At his Board hearing he testified he was diagnosed in 1997 or 1998.  At his VA examination he reported a diagnosis within a few months of his separation from service; however the April 1998 records do not support that as they suggest a more recent diagnosis.

To the extent that the Veteran himself has alleged a self-diagnosis of hypertension either in service or within a year of his separation from service, the Board finds that his opinion is not competent.  An opinion as to the onset or etiology of hypertension would require knowledge of the complexities of the cardiovascular system and the various causes of hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  See Jandreau, 492 F 3d 1372.

Considering the Veteran's lack of consistency in his recollection of his diagnosis date of hypertension and the lack of medical evidence reflecting that the Veteran met the requirements for a compensable evaluation within one year of service, the Board cannot find that the Veteran is entitled to presumptive service connection for hypertension.

Finally, the Board finds that the evidence does not reflect that the Veteran's hypertension is related to his service.  There is no competent medical opinion evidence suggesting a connection.

Therefore, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Headaches

The Veteran contends he is entitled to service connection for headaches.

A review of the Veteran's service treatment records shows no complaints of or treatment for headaches.

At his Board hearing the Veteran testified that he recalled once being put on office duty in service because he had a migraine while driving a gas truck.

In a December 2011 letter the Veteran's treating nurse practitioner opined that it is more likely than not that the Veteran's migraines onset in service, although she noted a diagnosis of 1997.  

The June 2012 VA examiner indicated the Veteran's headaches were diagnosed in 1998 and less likely than not incurred in or related to service.  The Veteran told the examiner that he had been told his headaches were most likely due to his hypertension.  The examiner concluded that since there is no mention of headaches in the Veteran's service treatment records and hypertension was not diagnosed until after discharge, it is less likely than not that the headaches are related to service.

After his separation from service, VA treatment records indicate that the Veteran complained of headaches in April 1998, reporting they had been present for eight months.  He was diagnosed with migraines.  In October 1998 he reported a year and a half history of migraines.

Thus, based on the Veteran's 1998 reports of his onset of headaches, they began between approximately May 1997 and September 1997.  As the Veteran separated from service in November 1996, his estimate at that time puts the onset after service.  The Board acknowledges that at his Board hearing the Veteran testified that he began having headaches in service; however, that contention is not supported by the 1998 treatment records.  The Board gives greater weight to the treatment records in this case as they are more contemporaneous to his time and service and the statements were made in connection with seeking treatment for the condition, not in connection with his claim for compensation.  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board also acknowledges the opinion of the Veteran's treating nurse practitioner that the Veteran's headaches onset in service.  However, she herself listed a diagnosis date of 1997 and offered no rationale for her opinion that the condition actually onset in service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's headaches onset during service.  

The Board also finds that the evidence does not support that the Veteran's headaches are related to his service.  There is some evidence they are secondary to his hypertension; however, as his hypertension is not service connected, secondary service connection is not for application.  There is no competent medical evidence otherwise linking the Veteran's headaches and his service.  To the extent that the Veteran himself has so opined, the Board finds that as a lay person he is not competent to opine as to the etiology of such a complex condition as headaches, which have many causes and are a result of unseen processes.  See Jandreau, 492 F 3d 1372.

Therefore, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, Social Security disability records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in June 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).





ORDER

Service connection for type 2 diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.

Service connection for bilateral diabetic retinopathy with macular ischemia and ocular hypertension is denied.

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for headaches is denied.


REMAND

Although the Board regrets the additional delay, a remand is required as to the following claims.

Carpal Tunnel Syndrome

In June 2012 the Veteran was afforded a VA examination of his carpal tunnel syndrome.  The examiner opined that it is less likely than not that the Veteran's carpal tunnel syndrome is related to the Veteran's service and is more likely related to the Veteran's diabetes diagnosed well after his discharge from service.  The examiner explained that there is no mention of carpal tunnel in the Veteran's service medical records and the symptoms do not appear to have arisen until the mid-2000s along with other symptoms of diabetic peripheral neuropathy.

However, VA treatment records reflect that in April 1998 the Veteran reported episodes of left arm tingling.  VA records also reflect that he was diagnosed with mild left sided carpal tunnel syndrome after nerve conduction studies and electromyogram done in October 1998.

The Board finds that an addendum VA medical opinion must be obtained that addresses the 1998 diagnosis.  The examiner should also discuss the Veteran's lay testimony.  Specifically, at his Board hearing the Veteran reported that in service his hands would go numb and he would drop things and he also had trouble writing and typing. 

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Right Knee

At his 2016 Board hearing the Veteran testified his right knee condition had worsened since his last VA examination in 2011.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected right knee disability.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Statement of the Case

In an April 2012 rating decision, the RO denied entitlement to special monthly pension; TDIU; and service connection for right elbow disability, dyslipidemia, glaucoma, erectile dysfunction, transient ischemic attacks, PTSD, depression, pes planus, arthritis, cervical radiculopathy, weakness and cramps, coronary artery disease, right ear hearing loss, right and left hand disability, right and left hip disability, left elbow disability, shin splints, and seizure disorder.  The decision also found no new and material evidence to reopen claims for service connection for a back disability, shortness of breath, right and left ankle disabilities, irregular heartbeat, and left knee disability.  The Veteran was notified of the decision in an April 30, 2012 letter.  On April 29, 2013 the Veteran faxed to the VA a notice of disagreement with the decision.  However, no statement of the case (SOC) has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, a remand is required for the Agency of Original Jurisdiction to issue an SOC with respect to the issues above.  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case concerning his claims for service connection for right elbow disability, dyslipidemia, glaucoma, erectile dysfunction, transient ischemic attacks, PTSD, depression, pes planus, arthritis, cervical radiculopathy, weakness and cramps, coronary artery disease, right ear hearing loss, right and left hand disability, right and left hip disability, left elbow disability, shin splints, and seizure disorder and reopen service connection for a back disability, shortness of breath, right and left ankle disabilities, irregular heartbeat, and left knee disability.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Arrange for an addendum opinion to be obtained from the June 2012 VA examiner, or if not available another suitably qualified examiner.  The examiner should opine whether it is at least as likely as not that the Veteran's right and left carpal tunnel syndrome was incurred in or caused by his service.  The examiner should discuss the 1998 diagnosis of left carpal tunnel syndrome and the Veteran's lay statements regarding hand numbness in service.  A new examination is not required unless the examiner deems one necessary.

3. Arrange for the Veteran to undergo a new VA examination to assess the current nature and severity of his service-connected right knee condition.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


